          Case 2:17-cv-00421-NVW Document 124 Filed 12/13/18 Page 1 of 1
                                                                                 FILED
                      UNITED STATES COURT OF APPEALS                             DEC 13 2018

                                                                           MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 COLOCATION AMERICA                                No.   18-16320
 CORPORATION,
                                                   D.C. No. 2:17-cv-00421-NVW
                Plaintiff-counter-                 District of Arizona,
                defendant-Appellant,               Phoenix

  v.
                                                   ORDER
 MITEL NETWORKS CORPORATION,

                Defendant-counter-claimant-
                Appellee.


        Appellant’s motion to dismiss this appeal (Docket Entry No. 24) is granted.

Fed. R. App. P. 42(b). The parties shall bear their own costs and attorneys’ fees on

appeal.

        A copy of this order shall serve as and for the mandate of this court.

                                                FOR THE COURT


                                               By: Roxane G. Ashe
                                               Circuit Mediator


rga/mediation
